Title: To Thomas Jefferson from John Trumbull, [17 February 1788]
From: Trumbull, John
To: Jefferson, Thomas



Dr. Sir
Chantilly h past 9 oC Sunday Morn [17 Feb. 1788]

I am afraid of having done a very foolish thing. We have been oblig’d to leave at Luzarches (where our Carriage broke yesterday) one of our trunks. It contains books and the Servants Clothes, and I have been foolish enough, as well as our servant, to take no receipt for it. I have address’d it to Mr. Short to be left at the Messagerie Royale at Paris, at which place the people promise to deliver it on Tuesday morning. What I beg is that you will be so good as to send Pitite to the Messagerie, Rue notre Dame de Victoires on Tuesday to inquire for it. If he does not find it that you will be so kind as to send him to Luzarches, where we have left it at the Poste Royale. The people who keep the Inn keep the Post and the Messagerie.
The trunk is a large English boot trunk which belong’d to Mrs. C. En Carriage.
We have arriv’d so far safe, and with the help of the Smiths we hope to get to Boulogne.
Many Respects from Mrs. Church. Your

Jno Trumbull

